966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry LUTTRELL, Appellant,v.James PURKETT, Appellee.
No. 91-3705.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 9, 1992.Filed:  June 15, 1992.

Before ARNOLD, Chief Judge, HENLEY, Senior Circuit Judge, and MAGILL, Circuit Judge.
PER CURIAM.


1
Larry Luttrell appeals the district court's1 denial of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.  The district court adopted the magistrate judge's2 report finding that Luttrell has failed to show cause for his failure to pursue post-conviction relief in state court.  We have reviewed the record and now affirm the district court.


2
Luttrell pleaded guilty in the Circuit Court of Cape Girardeau County, Missouri to second degree robbery on May 15, 1990.  The court sentenced Luttrell to ten years' imprisonment pursuant to a plea agreement.  During the plea proceeding, the court informed Luttrell of his right to appeal.  Luttrell did not appeal within the appropriate time frame.  He alleges, however, that on March 11, 1991, the Missouri Court of Appeals denied his motion for leave to file a late notice of appeal.


3
Luttrell alleges ineffective assistance of counsel as grounds for habeas relief.  He claims that his attorney led him to believe that if he pleaded guilty he would be imprisoned for not more than a year and one-half.  He claims that if he had known he was required to serve one-third of his sentence under the Department of Corrections parole guidelines, he would not have pleaded guilty.  This does not excuse his failure to appeal in the state courts, however, because he was informed by notice dated June 26, 1990, that he was not scheduled for a parole hearing for eighteen months, in December 1992.


4
The district court found, adopting the magistrate judge's well-reasoned opinion, that Luttrell had failed to show cause for his procedural default.  We find no errors of law or erroneous findings of fact.  We affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Court for the Eastern District of Missouri


2
 Magistrate Judge Carol E. Jackson, Eastern District of Missouri